COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-316-CV

IN RE MISTY DAWN MEIER                                               RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relator’s petition for writ of mandamus and

motion for temporary relief and is of the opinion that relief should be denied.

Accordingly, relator's petition for writ of mandamus and motion for temporary

relief are denied.

         Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                      PER CURIAM


PANEL: DAUPHINOT, LIVINGSTON, and WALKER, JJ.

DELIVERED: August 1, 2008


   1
       … See T EX. R. A PP. P. 47.4.